   Case 2:19-cv-00420-NT Document 4 Filed 09/12/19 Page 1 of 3                     PageID #: 81




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


NCTA – THE INTERNET & TELEVISION
ASSOCIATION,

                              Plaintiff,

                       -against-

AARON FREY, in his official capacity as Attorney
General of the State of Maine,
                                                             Case No.


                       and

TOWN OF FREEPORT, MAINE; TOWN OF NORTH
YARMOUTH, MAINE,

                              Defendants.



                 PLAINTIFF’S CORPORATE DISCLOSURE STATEMENT


         Pursuant to Federal Rule of Civil Procedure 7.1 and D. Me. L.R. 7.1, Plaintiff NCTA –

The Internet & Television Association (“NCTA”), the principal trade association of the cable

television industry in the United States, hereby states that it has no parent corporation and no

persons, association of persons, firm, partnership, limited liability company, joint venture,

corporation (including parent or affiliated corporations), or any similar entity has a ten percent or

greater ownership interest in NCTA.




11403490.1
   Case 2:19-cv-00420-NT Document 4 Filed 09/12/19 Page 2 of 3         PageID #: 82



Dated: September 12, 2019                 Respectfully submitted,


                                          /s/ Joshua D. Dunlap_____
                                          Catherine R. Connors
                                          Joshua D. Dunlap
                                          PIERCE ATWOOD LLP
                                          Merrill’s Wharf
                                          254 Commercial Street
                                          Portland, ME 04101
                                          Phone: 207.791.1100
                                          Email: cconnors@pierceatwood.com
                                          Email: jdunlap@pierceatwood.com

                                          Howard J. Symons (pro hac vice pending)
                                          Jessica Ring Amunson (pro hac vice pending)
                                          Zachary C. Schauf (pro hac vice pending)
                                          JENNER & BLOCK LLP
                                          1099 New York Avenue, NW, Suite 900
                                          Washington, DC 20001
                                          (202) 639-6000

                                          Attorneys for Plaintiff NCTA – The Internet &
                                          Television Association




                                      1
11403490.1
   Case 2:19-cv-00420-NT Document 4 Filed 09/12/19 Page 3 of 3                    PageID #: 83



                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 12, 2019, I electronically filed the foregoing document

entitled Plaintiff’s Corporate Disclosure Statement via email to the U.S. District Court, Bangor,

Maine (newcases.bangor@med.uscourts.gov), and sent a copy of the foregoing document to the

State Attorney General’s Office by email (Christopher.C.Taub@maine.gov) and U.S. Mail at the

following address:

         Christopher C. Taub
         Office of the Maine Attorney General
         109 Sewall Street
         Augusta, ME 04330


DATED: September 12, 2019


                                                      /s/ Joshua D. Dunlap_____
                                                      Joshua D. Dunlap
                                                      PIERCE ATWOOD LLP
                                                      Merrill’s Wharf
                                                      254 Commercial Street
                                                      Portland, ME 04101
                                                      Phone: 207.791.1100
                                                      Email: jdunlap@pierceatwood.com

                                                      Attorney for Plaintiff NCTA – The Internet
                                                      & Television Association.




                                                 2
11403490.1
